IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 22, 2008

                                     No. 07-20223                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.


JHONNI GALVES, also known as Johnny Mandez, also known as Jhonni
Galvez, also known as Jhonni Osvaldo Galvez-Venega, also known as Jhonnie
Galves-Venegas

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:06-CR-379-ALL


Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Jhonni Galves appeals his guilty-plea conviction and sentence for illegal
reentry into the United States after having been deported, in violation of 8
U.S.C. § 1326(a) and (b). Galves contends that the district court erred by
imposing a 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-20223

prior Texas conviction for aggravated assault is not a crime of violence under the
Sentencing Guidelines. He contends that the Texas crime of aggravated assault
has a broader definition than most other definitions of aggravated assault
because it may be committed by threatening the victim with a weapon.
      This court has previously held that aggravated assault under Texas Penal
Code § 22.02 (Vernon 2002), which is identical to the 1997 version of the statute
at issue in the instant case, is substantially similar to the generic, common sense
definition of “aggravated assault” under the Guidelines. See United States v.
Guillen-Alvarez, 489 F.3d 197, 199-201 (5th Cir.), cert. denied, 128 S.Ct. 418
(2007). See also United States v. Rojas-Gutierrez, ____ F.3d ____ (No. 06-50584;
5th Cir., Dec. 13, 2007), 2007 WL 4341006.
      Accordingly, the judgment of the district court is
                                  AFFIRMED.




                                        2